Citation Nr: 0735817	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-17 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 6, 2004, 
for total disability based on individual unemployability 
(TDIU). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
September 1980. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
total disability based on individual unemployability 
effective 
May 6, 2004. 

FINDINGS OF FACT

1.  In August 2000, the veteran had the following service 
connected disabilities: residuals of trauma and surgery to 
the right knee, rated as 20 percent disabling, limitation of 
motion of the right knee, rated as 10 percent disabling, and 
a noncompensable left ankle disability.  The combined rating 
including bilateral factors was 50 percent.  

2. The RO received the veteran's petition to reopen claims 
for service connection for a nervous condition and low back 
pain, increased ratings for both knees and left ankle, and 
for total disability based on individual unemployability on 
May 6, 2004.  

3.  In June 2004, medical evidence was developed that 
supported service connection for depression and increased 
ratings for the right knee and left ankle. 

4.  In June 2004, the RO granted service connection and a 30 
percent rating for depression, effective May 6, 2004.  

5.  In August 2004, the RO granted TDIU effective May 6, 
2004.   


CONCLUSION OF LAW

The criteria for an earlier effective date for total 
disability based on individual unemployability have not been 
met.  38 U.S.C.A. §§ 1155, 5110(b) (1) (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, § 3.400(b), 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VA provided timely notice of the evidence necessary to 
substantiate a claim for TDIU in May 2004.  Here, the veteran 
is challenging the effective date assigned for a total rating 
following the grant of service connection for several 
disabilities.  In cases where service connection has been 
granted and disability ratings and effective dates have been 
assigned, the service-connection claims have been 
substantiated thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).  Thus, because the notice 
that was provided before service connection and TDIU was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has obtained a 
medical examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran contends that the effective date for total 
disability based on individual unemployability should be in 
1998 when he was granted disability benefits by the Social 
Security Administration and received a disability retirement 
from federal employment.  

The effective date for the grant of a claim for increased 
rating will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 
38 U.S.C.A. § 5110(b) (1); 38 C.F.R. § 3.400(b).

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation.  Subjective criteria provide 
for a TDIU when, due to service-connected disability, a 
veteran is unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).



A December 1997 rating decision showed that the veteran had 
the following service-connected disabilities: residuals of 
trauma and surgery of the right knee, rated as 20 percent 
disabling, and noncompensable residuals of trauma to the left 
ankle.  In April 1998, a Social Security Administration 
functional assessment showed that the veteran required 
employment accommodations as a result of high blood pressure, 
atypical chest pain and sinus bradycardia, a right knee 
disability, low back pain and degenerative disc disease with 
radiculopathy, and major depression.  In August 1998, the 
veteran was granted a federal civil service disability 
retirement for unspecified disabilities.  In January 1999, 
the Social Security Administration granted disability 
benefits effective April 1998. 

In July 2000, the Board denied service connection for 
depression and a low back disorder; and granted service 
connection for a left knee disability and an additional 10 
percent rating for a right knee disability.  

In August 2000, the veteran had the following service 
connected disabilities: residuals of trauma and surgery to 
the right knee, rated as 20 percent disabling, limitation of 
motion of the right knee, rated as 10 percent disabling, and 
a noncompensable left ankle disability.  The combined rating 
including bilateral factors was 50 percent.  

In October 2003, the RO received a VA form 9 from the veteran 
in which he expressed general disagreement with the August 
2000 rating decision because the issues of a left knee 
disability, low back disability, and depression were not 
addressed.  The veteran did not mention TDIU.  In April 2004, 
the RO requested clarification, and on May 6, 2004, the RO 
received the veteran's petition to reopen claims for service 
connection for a nervous condition and low back pain, 
increased ratings for both knees and left ankle, and for 
total disability based on individual unemployability.  

In June 2004, medical examinations were performed and the 
results supported service connection for depression and 
increased ratings for the right knee and left ankle. 

In June 2004, the RO granted service connection and a 30 
percent rating for depression, effective May 6, 2004, the 
date of receipt of claim.  The combined rating including 
bilateral factors was 70 percent.  In August 2004, the RO 
granted TDIU effective May 6, 2004, the date of receipt of 
claim.  Although the veteran did not have a single disability 
rated at 40 percent or greater, the RO determined that the 
veteran was unable to perform substantially gainful 
employment due to his combined service-connected 
disabilities.  

The Board concludes that an effective date earlier than May 
6, 2004 for entitlement to total disability based on 
individual unemployability (TDIU) is not warranted.  The date 
of receipt of the claim for TDIU is May 6, 2004.  

 The Board acknowledges that the veteran received a federal 
disability retirement and SSA benefits in 1998 as a 
consequence of some physical and mental health disorders.  
However, eligibility for TDIU is based only upon the impact 
of service-connected disabilities on the veteran's capacity 
for substantially gainful employment.  In 1998 and in 2000, 
the veteran's service-connected disabilities did not meet the 
statutory requirements for TDIU nor did the record show that 
the veteran was unable to work exclusively because of 
service-connected ankle and knee disabilities.  Medical 
examinations in June 2004 for the first time substantiated 
entitlement to service connection for depression and 
increased ratings for a knee and ankle.  The RO granted 
service connection and increased ratings effective the date 
of claim even though the medical evidence was developed one 
month later.  The RO then considered the additional service-
connected disability and increased severity of the knee and 
ankle disabilities in an assessment of the veteran's 
employment capacity.  Thus, entitlement to award of TDIU did 
not arise until the effective date of service connection for 
depression and increased knee and ankle ratings, May 6, 2004.  

As the date of claim and date of entitlement are the same, 
the effective date for TDIU is not earlier than May 6, 2004.  
The preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date for total disability based on individual 
unemployability earlier than May 6, 2004, is denied. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


